DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 9 lines 6-18, filed 03/20/2020, with respect to the rejection(s) of claim(s) 1, 2, and 12 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Herrmann (US20040118504 – previously of record) and MPEP 2144.04(IV)(C).

Claim Interpretation
In order to advance prosecution, the claims have been interpreted as requiring that the stack of sheets is placed into the frame prior subjecting the stack of sheets to the first heat and pressure cycle to partially melt the sheets to make the sheets rigid with one another in the central region. However, as currently written the claims could likely be interpreted or construed to not require the specific order. See MPEP 2111.01(II). Applicant is encouraged to amend the claims to clearly require the specific order performing the following steps in order:...”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (US20040118504).

In reference to claim 1:

- providing a mould including a male member shaped in a configuration that it is desired to impart to said plate-like element, and a female member counter-shaped with respect to said male member, wherein said male and female members may be displaced between an operating position of said mould in which they are pressed against one another, and a non-operating position in which they are spaced from one another (para 0085), 
- providing a mobile frame which is movable to and from said mould, said mobile frame being provided with a plurality of pins having a free end (para 0046), 
- superimposing on one another a plurality of sheets made of said self-reinforced polypropylene to form a stack of sheets separate from one another so as to form said plate-like element (para 0006, 0011, and 0024),
- subjecting said stack of superimposed sheets, to heat and pressure to melt partially said self-reinforced polypropylene so as to make the superimposed sheets rigid with one another in said central region (para 0007, 0080, 0082),
- holding the peripheral region of said plate-like element by engaging said plurality of pins in a corresponding plurality of holes obtained in said peripheral region (Subsequent securing of composite material 16 ensures that the boreholes of the lower and upper frame overlap with the boreholes of composite material 16. Securing of the lower and upper frame 12 and 13 with composite material 16 at room temperature takes place using fastening elements)(para 0075), 

- displacing said male member and said female member towards the operating position until they abut on said plate-like element and start to deform said plate-like element into the configuration of said male member and said female member, while continuing to hold the peripheral region of said plate-like element (para 0085), 
- completing the displacement of said male member and said female member towards the operating position and maintaining them in said operating position for a predetermined time, so as thermoform the central region of said plate-like element into the desired configuration (para 0085), and 
- displacing said male member and said female member into the non-operating position and removing said thermoformed plate-like element from said mould (once the composite material is shaped into the desired shape, the mold necessarily opens to allow removal of the shaped article)(para 0085).
Herrmann does not disclose that the superimposed sheets are placed in the frame prior to partially melting the self-reinforced polypropylene so as to make the superimposed sheets rigid with one another in the central region. However, in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP § 2144.04 (IV)(C).

In reference to claim 2:


In reference to claim 12:
In addition to the discussion of claim 1, above, Herrmann further discloses wherein, when said plate-like element is disposed in said mould, said superimposed sheets are separate from one another at their peripheral region (para 0011, 0035; claims 9 and 10)(because paras 0011 and 0035 explicitly allow for other materials forms, such as consolidated products and fixed composites, the Examiner interprets this as discloses providing multiple layers of consolidated or fixed composite material in the frame, and placing the frame and material assembly into the mold when the superimposed sheets are separate from one another).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann as applied to claim 1, above, and further in view of Masui (US5908524 – previously of record).
In addition to the discussion of claim 1, above, Herrmann does not disclose wherein a finish sheet of thermoplastic polymer material is disposed on the stack of composite material sheets in an external position with respect to said stack in order to provide said plate-like element with a desired surface finish. However, this is taught by Masui. Masui teaches a method for producing a fiber-reinforced thermoplastic resin molded articled laminated with a skin material (abstract). Masui further teaches that the skin material can be used to imitate various materials such as metals, ceramics, wood, depending on the desired application (Col 4 ln 12-26)) to obtain a desired decoration (col 6 ln 55-59). It .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann and Masui as applied to claim 10, above, and further in view of Hanstein (US4596190 – previously of record).
In addition to the discussion of claim 10, above, modified Herrmann does not disclose wherein a sheet of paper for sublimation printing on which a graphical decoration is provided is disposed above the finish sheet, on the side opposite the stack of composite material sheets, so that the sublimation printing of said graphical decoration on said finish sheet is obtained during said heating and pressure stage. However, this is taught by Hanstein. Hanstein teaches a method for concurrently forming and hot-transfer printing a synthetic resin (abstract). Hansen further teaches wherein a sheetlike dye carrier is placed within the mold and is contacted to the synthetic resin through pressure applied through various methods, including a forming tool (col 2 ln 27-35). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Herrmann with the sheetlike dye carrier of Hanstein in order to obtain a process to produce an article having a permanent three-dimensional shape and a surface with a color pattern applied by printing in one operation.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann as applied to claim 1, above, and further in view of Ellison (US20020079611 – previously of record).
In addition to the discussion of claim 1, above, Herrmann does not disclose wherein said pins are disengaged from said holes obtained in the peripheral region of said plate-like element before said male and said female members are fully displaced into said operating position. However, this is taught .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann and Ellison as applied to claim 15, above, and further in view of Kim (previously of record).
In addition to the discussion of claim 15, above, Herrmann teaches that placing oriented thermoplastics under stress in the direction of their orientation raises their melting point (para 0006). However, modified Herrmann does not explicitly teach wherein said pins are disengaged from said holes obtained in the peripheral region of said plate-like element before said male and said female member are fully displaced into said operating position, when the elongation of the plate-like element is required to be greater than a value of approximately 15%. This would have been obvious in view of Kim. Kim teaches that elongation of fibers can improve the tensile properties (pg 1 para 2). Further, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). In the instant case it is known to release the pins in order to control the tension of the plate-like element and it is also known that stretching the fibers can improve tensile properties. It would have been obvious to a person having ordinary skill in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742